t c memo united_states tax_court roberto reyes petitioner v commissioner of internal revenue respondent docket no filed date after r determined p had received income in which he failed to report r issued a notice_of_deficiency determining a deficiency in income_tax as well as additions to tax under sec_6651 and and a held r’s determinations are sustained roberto reyes pro_se linette b angelastro and jordan s musen for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of an income_tax deficiency of dollar_figure and additions to tax under sec_6651 and and a of dollar_figure dollar_figure and dollar_figure respectively that respondent determined for petitioner’s tax_year the issues for decision are whether petitioner had gross_income in consisting of dollar_figure of wage income dollar_figure of nonemployee compensation dollar_figure of dividends and dollar_figure of capital_gain and whether petitioner is liable for additions to tax pursuant to sec_6651 and and a findings_of_fact some of the facts have been stipulated and the stipulations with the accompanying exhibits are incorporated herein by this reference at the time his petition was filed petitioner resided in california in the tax_year petitioner received dollar_figure in wage income from american medical response of southern california amr dollar_figure of nonemployee compensation from the city of santa paula california and dollar_figure of 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure dividends and dollar_figure in capital_gain income from a g edwards amr withheld federal_income_tax of only dollar_figure from petitioner’s wages during and he did not make estimated_tax payments for petitioner failed to file a tax_return petitioner is an habitual nonfiler who also failed to file a tax_return for after petitioner failed to respond to respondent’s request that he file a tax_return respondent pursuant to the direction and authority specified in sec_6020 prepared a substitute for return respondent issued a notice_of_deficiency dated date determining a deficiency in income_tax of dollar_figure a sec_6651 addition_to_tax of dollar_figure a sec_6651 addition_to_tax of dollar_figure and a sec_6654 addition_to_tax of dollar_figure petitioner timely petitioned this court on date trial was held on date in los angeles california at trial we set a due_date for opening briefs of date and for reply briefs of date petitioner has failed to file either however on date petitioner filed a motion for summary_judgment at trial and in his motion for summary_judgment petitioner never disputed receiving the income that respondent determined he received in rather his argument appears to be that both the substitute for return and the notice_of_deficiency were prepared by people who lacked the authority to do so on date we denied petitioner’s motion for summary_judgment i burden_of_proof opinion as a general_rule the commissioner’s determination of a taxpayer’s liability in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however in unreported income cases the court_of_appeals for the ninth circuit has held that the presumption of correctness does not attach unless the commissioner first establishes an evidentiary foundation linking the taxpayer to the alleged income-producing activity see 596_f2d_358 9th cir rev’g 67_tc_672 the requisite evidentiary foundation is minimal and need not include direct evidence see banister v commissioner tcmemo_2008_201 aff’d 418_fedappx_637 9th cir curtis v commissioner tcmemo_2001_308 aff’d in part and rev’d on another issue 73_fedappx_200 9th cir the ninth circuit has made it clear that once the government has carried its initial burden of introducing some substantive evidence linking the taxpayer with income-producing activity the taxpayer has the burden to rebut the presumption of correctness of respondent’s deficiency determination by establishing by a preponderance_of_the_evidence that the deficiency determination is arbitrary or erroneous 92_tc_661 see also 181_f3d_1002 9th cir aff’g tcmemo_1997_97 774_f2d_932 9th cir respondent has established the necessary evidentiary foundation by introducing evidence of third-party information reporting forms showing petitioner received income in and the amount of such income therefore petitioner bears the burden_of_proof see banister v commissioner tcmemo_2008_201 holding that information from third-party payors that they had paid the taxpayer was enough to meet the minimal evidentiary burden even though direct evidence was not in the record ii whether petitioner is liable for an income_tax deficiency gross_income includes all income from whatever source derived sec_61 sec_61 specifically includes in gross_income compensation_for services dividends and capital_gains sec_61 petitioner does not dispute receiving wage income nonemployee compensation dividends or capital_gain in in fact he carefully avoids denying receipt of income responding to this court’s statement that either you got the money or you didn’t get it with the vague statement about respondent’s authority well it’s a question of the deficiency and you know the facts in that what did they rely on and was he qualified petitioner’s entire argument appears to be that no authority existed allowing respondent to prepare a substitute for return or to issue a notice_of_deficiency however petitioner presented no evidence that respondent lacked authority and this court cannot ascertain any such evidence on our own petitioner received income that he failed to report and is liable for income taxes on that income accordingly we sustain respondent’s determination on this issue iii additions to tax respondent bears the burden of production with regard to the additions to tax see sec_7491 116_tc_438 to 2by failing to dispute respondent’s argument that he received unreported income petitioner has conceded the issue see 87_tc_698 citing rule a for the proposition that because petitioners have made no argument with respect to deductions claimed they are deemed to have conceded their nondeductibility aff’d 832_f2d_403 7th cir 3as noted previously the commissioner is authorized and directed by sec_6020 in situations like the one present to file a substitute for the taxpayer’s federal_income_tax return and by sec_6212 to issue a notice_of_deficiency see also 65_tc_542 obviously the fact that petitioner failed to file a return will not insulate him from a determination by the commissioner that a tax is due and owing and a civil_proceeding based thereon meet this burden respondent must produce sufficient evidence establishing that it is appropriate to impose the additions to tax see higbee v commissioner t c pincite however respondent does not have to produce evidence of substantial_authority lack of reasonable_cause or lack of willful neglect see id pincite 81_tc_806 aff’d without published opinion 767_f2d_931 9th cir a sec_6651 as a general_rule any person made liable for any_tax shall make a return or statement according to the forms and regulations prescribed by the secretary sec_6011 sec_6651 in the case of a failure_to_file a return on time imposes an addition_to_tax of of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed in the aggregate the penalty will not apply if it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 petitioner did not timely file his tax_return respondent has thus met his burden of production see 127_tc_200 4the sec_6651 addition_to_tax is reduced by the amount of the sec_6651 addition_to_tax for any month or fraction thereof to which an addition_to_tax applies under both sec_6651 and see sec_6651 aff’d 521_f3d_1289 10th cir petitioner has not presented any evidence that his failure_to_file was due to reasonable_cause and not willful neglect accordingly we sustain the addition_to_tax under sec_6651 for petitioner’s tax_year b sec_6651 sec_6651 provides for an addition_to_tax of per month up to for failure to pay the amount shown on a return unless it is shown that the failure is due to reasonable_cause and not due to willful neglect the sec_6651 addition_to_tax applies only when an amount of tax is shown on a return 120_tc_163 petitioner did not file a return however respondent prepared a substitute for return under sec_6020 for a proper return made by the secretary under sec_6020 is treated as the return filed by the taxpayer for purposes of determining whether the sec_6651 addition_to_tax applies sec_6651 wheeler v commissioner t c pincite where the taxpayer did not file a valid_return to satisfy his burden of production for the sec_6651 addition_to_tax the commissioner must introduce evidence that he prepared a substitute for return satisfying the requirements under sec_6020 wheeler v commissioner t c pincite respondent satisfied this burden by introducing into evidence form sec_6020 certification for petitioner’s tax_year see oman v commissioner tcmemo_2010_276 see also asbury v commissioner tcmemo_2011_107 petitioner has not presented any evidence that his failure to pay was due to reasonable_cause and not willful neglect accordingly we sustain the addition_to_tax under sec_6651 for petitioner’s tax_year c sec_6654 sec_6654 imposes an addition_to_tax where prepayments of tax either through withholding or by making estimated quarterly tax_payments during the course of the year do not equal the percentage of total liability required under the statute however the addition_to_tax will not apply if one of the several statutory exemptions applies see 75_tc_1 the sec_6654 addition_to_tax is calculated by applying the sec_6621 underpayment interest rate to the amount of each underpayment from the due_date of each installment until april following the close of the taxable_year for calendar_year taxpayers sec_6654 b the amount of each underpayment is the amount of the required_installment less the amount if any of the installment paid on or before the due_date for the installment sec_6654 the required_installment is due at four times during the year and i sec_25 of the required_annual_payment sec_6654 d a for individual taxpayers whose adjusted_gross_income for the taxable_year is dollar_figure or less a required_annual_payment is equal to the lesser of-- i percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or ii percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year clause ii shall not apply if the preceding_taxable_year was not a taxable_year of months or if the individual did not file a return for such preceding_taxable_year sec_6654 and c unless a statutory exception applies the sec_6654 addition_to_tax is mandatory sec_6654 e 91_tc_874 sec_6654 does not contain a general exception for reasonable_cause or absence of willful neglect grosshandler v commissioner t c pincite to meet his burden of production with regard to the sec_6654 addition_to_tax respondent must at a minimum produce evidence necessary to enable the court to conclude that petitioner had a required_annual_payment for see wheeler v commissioner t c pincite petitioner did not file his tax_return had insufficient federal_income_tax withheld by his employer for his tax_year made no estimated_tax payments for and does not qualify for any of the exceptions listed in sec_6654 thus respondent has met his burden of production establishing that petitioner had a required estimated_tax payment for because petitioner failed to file a federal_income_tax return for his required_annual_payment of estimated_tax for wa sec_90 of his tax for that year see id pincite we sustain the addition_to_tax under sec_6654 for petitioner’s tax_year iv sec_6673 sec_6673 gives this court discretion to require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies a position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioner is a habitual nonfiler who has failed to pay the taxes due on his income his unsupported argument that respondent lacked authority is frivolous and evidences an intent to delay the inevitable payment of taxes we will not penalize petitioner today but we caution him that if in the future he continues to raise frivolous arguments primarily for delay we will it is inappropriate that taxpayers who promptly pay their taxes should have the cost of government and tax collection improperly increased by citizens apparently unwilling to obey the law or shoulder their assigned share of the government cost 124_tc_189 the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
